COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Chief Judge Decker, Judges Humphreys and O’Brien
              Argued by videoconference


              RAYMOND F. KUZEMCHAK
                                                                                MEMORANDUM OPINION* BY
              v.       Record No. 0230-21-2                                    JUDGE MARY GRACE O’BRIEN
                                                                                     OCTOBER 26, 2021
              ELLEN L. KUZEMCHAK


                                      FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                                  Lee A. Harris, Jr., Judge1

                                 Jessica C. Boutwell (Stiles Ewing Powers, on brief), for appellant.

                                 Eileen McNeil Newkirk (The McNeil Law Group, on brief), for
                                 appellee.


                       Raymond F. Kuzemchak (“husband”) appeals the denial of his motion to terminate spousal

              support to his former wife, Ellen L. Kuzemchak (“wife”). He argues that the court erred by failing

              to make the written findings required by Code § 20-109(G). He also contends that the court abused

              its discretion by failing to give the appropriate weight to the factors contained in Code § 20-109(F).

              Because we find that husband waived his assignments of error, we affirm the judgment of the trial

              court.

                       The parties married in August 1979 and divorced in November 2013. The final decree

              incorporated their property settlement agreement requiring husband to pay monthly spousal support

              of $3,250 and twenty-five percent of the commissions he received through his employment. The




                       *
                           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                       1
                       The Honorable Lee A. Harris, Jr., entered the final order. The Honorable James S. Yoffy
              presided over the proceedings addressed in this opinion.
agreement provided that the support was modifiable. In June 2020, husband moved to amend or

terminate spousal support based on a material change in circumstances.

       At a January 4, 2021 hearing, husband testified that he turned sixty-six on May 1, 2020, and

his employer notified him on June 17 that he would be laid off due to a company-wide workforce

reduction. Husband stated that he was unsuccessful in obtaining other employment within his

company and, based on his age, he did not search elsewhere. His July 15 final paycheck included

his severance package of approximately $34,000. Although his spousal support was in arrears,

husband used that money to pay a special assessment on a home titled in the name of his current

wife and her mother.

       At the time of the hearing, husband was paying all expenses for that home, despite having

no ownership interest in it. He was receiving $3,043 per month in Social Security benefits, and his

checking account had a balance of $16,796. Husband also had an IRA and two annuities, but he

was not taking any income distributions from those investment accounts.

       Wife testified that she had no plans to retire. Aside from spousal support, her monthly

income consisted of $1,557 from a part time job and $1,407 in Social Security benefits. Wife’s

assets included an annuity and various checking accounts that contained money from the divorce

settlement and spousal support.

       Husband asked the court to terminate his spousal support obligation. Wife requested that

the court reduce husband’s monthly obligation to $2,000. The court found that husband’s

retirement was not voluntary and constituted a change in circumstance. The court further stated,

               What is voluntary is his decision not to seek employment. At
               [sixty-six], he still can seek employment. He’s in relatively good
               health. But that’s his decision. He has the ability to pay, based on
               his retirement, his annuities, his Social Security.

               On the other hand, [wife], frankly, you know, [I] can appreciate the
               fact that you like to donate to your church. I think that’s noteworthy.
                                                -2-
               And I congratulate that. I think it’s a great thing to do. But
               [husband] shouldn’t have to fund that. And that’s partially what
               you’re asking him to do.

               I can’t fault [wife] for spending money for a hobby, because you
               have to do something other than work. And in today’s times, you
               can’t go out. You need something to do other than your work.

               So, taking into consideration [Code §] 20-107.1 and to a lesser extent
               Driscoll [v. Hunter, 59 Va. App. 22 (2011)], when I consider all of
               those factors, the standard of living, duration of the marriage, the age,
               physical and mental capacity, all — all of those things, I find that I’m
               going to award [wife] a spousal support in the amount of $1,250 . . .
               a month.

The court ordered husband’s counsel to prepare the order.

       Before concluding the hearing, the court had the following exchange with husband’s

counsel:

               [COUNSEL]: Just, I would like to clarify, very briefly, for the
                          record, whether the [c]ourt also considered the factors
                          in [Code §] 20-109?

               THE COURT: Yes. I’m sorry.

               [COUNSEL]: Thank you.

               THE COURT: I didn’t mention that. Do you want me to go through
                          it?

               [COUNSEL]: No.

               THE COURT: Okay. . . . [Y]ou’re right, I didn’t mention it. All
                          right. Thank you. [Husband’s counsel], do the order,
                          please.

       On February 22, 2021, the court entered the order prepared by husband’s counsel, which

contained the following language: “And the [c]ourt, having considered the factors set forth in

[Code §§] 20-109 and 20-107.1 . . . .”




                                                 -3-
                                              ANALYSIS

        Husband contends that the court “made an error of law in failing to make written findings

and conclusions, as required by [Code] § 20-109(G).” He also contends that the court failed to

“consider or give appropriate weight to the factors set forth in [Code] § 20-109(F)” after it found

that husband had attained full retirement age.

        When reviewing the amount of a spousal support award, we accord great deference to the

discretion of the court. See Nielsen v. Nielsen, 73 Va. App. 370, 390 (2021). A court’s spousal

support decision “will not be disturbed except for a clear abuse of discretion.” Id. (quoting

Robinson v. Robinson, 50 Va. App. 189, 194 (2007)).

        However, “[a] trial court abuses its discretion as a matter of law when it fails to adhere to

statutory requirements.” Benzine v. Benzine, 52 Va. App. 256, 260 (2008). “[W]here a trial court

is required to make written findings supporting its decision, its failure to do so constitutes reversible

error.” Robinson, 50 Va. App. at 194 (reversing initial spousal support award for court’s failure to

include in divorce decree any findings or conclusions identifying the factors in analogous Code

§ 20-107.1(E)).

        Code § 20-109 addresses amending or terminating spousal support. The statute provides

that, for purposes of modification, “the payor spouse’s attainment of full retirement age shall be

considered a material change in circumstances.” Code § 20-109(E). When determining if a support

modification is appropriate in that situation, the court “may consider” the factors of Code

§ 20-107.1(E) (the factors taken into account when making an initial spousal support award), but




                                                  -4-
“shall” consider additional factors enumerated in Code § 20-109(F) (specifically addressing payor

reaching retirement age). Code § 20-109(F).2

        In both circumstances, the court is required to provide “written findings and conclusions . . .

identifying the factors . . . that support the court’s order.” Code § 20-109(G). See Cleary v. Cleary,

63 Va. App. 364, 373 (2014) (reversing the court for failing to provide written findings specifying

the factors relevant to a spousal support award and identifying the basis for the duration of the

award as required by Code § 20-107.1(F)).

        In the written findings, the court is not “required to quantify or elaborate exactly what

weight or consideration it has given to each of the statutory factors.” Pilati v. Pilati, 59 Va. App.

176, 183 (2011) (quoting Duva v. Duva, 55 Va. App. 286, 300 (2009)). Further, “[t]he written

explanation requirement can be satisfied by trial court orders, written letter opinions filed in the

court’s record, [and] oral rulings ‘from the bench’ recorded in a written transcript.” Cleary, 63

Va. App. at 368 n.2 (first alteration in original) (quoting Pilati, 59 Va. App. at 182).




        2
            Code § 20-109(F) provides that the court “shall consider the following factors.”

              1. Whether retirement was contemplated by the court and specifically
                 considered by the court when the spousal support was awarded;

              2. Whether the retirement is mandatory or voluntary, and the terms
                 and conditions related to such retirement;

              3. Whether the retirement would result in a change in the income of
                 either the payor or the payee spouse;

              4. The age and health of the parties;

              5. The duration and amount of spousal support already paid; and

              6. The assets or property interest of each of the parties during the
                 period from the date of the support order and up to the date of the
                 hearing on modification or termination.
                                                  -5-
        Here, the court found a material change of circumstances based on husband’s retirement. In

its oral ruling, the court referred to its “consideration” of the factors in Code § 20-107.1, without

explaining the import of any particular factor. The court noted husband’s decision not to seek

further employment, his ability to pay spousal support, and wife’s current income and expenses.

The court also stated that it considered the factors in Code § 20-109 but did not specify which of the

factors it considered, or what weight it gave them.

        Husband is correct that Code § 20-109(G) requires the court to make “written findings and

conclusions” identifying the factors in Code §§ 20-107.1 and 20-109(F) that “support the court’s

order.” However, our analysis does not end there. At the end of the hearing, when the court stated

in response to husband’s counsel’s question that it considered the factors included in Code § 20-109

and offered to elaborate, counsel explicitly declined the court’s offer.

        “[A]n appellate court will not ‘notice error which has been invited by the party seeking to

take advantage thereof on appeal.’” McBride v. Commonwealth, 44 Va. App. 526, 529 (2004)

(quoting Saunders v. Commonwealth, 211 Va. 399, 400 (1970)). Husband invited the exact error

that he now raises on appeal, and in doing so, he has waived the issue. A party may not “invite error

and then attempt to take advantage of the situation created by his own wrong.” Cangiano v. LSH

Bldg. Co., 271 Va. 171, 181 (2006) (rejecting appellant’s argument that was contradictory to his

trial position).

        The court expressly offered to review the factors on the record, which would have

constituted the requisite “written findings” once transcribed. See Cleary, 63 Va. App. at 368 n.2.

However, husband unequivocally responded that articulating the factors was not necessary. Further,

in the proposed order, husband’s counsel affirmatively stated that the court considered the factors

set out in Code § 20-109. Husband may not assign error to the court’s action that he endorsed



                                                  -6-
below. See Rowe v. Commonwealth, 277 Va. 495, 501-03 (2009). Accordingly, we find the first

assignment of error waived.

       Husband also argues that the court did not give proper weight to the statutory factors in

Code § 20-109(F) when determining the effect of his retirement on the spousal support obligation.

       However, husband rejected the court’s offer to explain how it considered the factors of Code

§ 20-109(F). Therefore, for the reasons stated above, we conclude that husband waived this

assignment of error as well, and we will not consider it. See id. at 503 (finding that it was “not

necessary” to address an invited error).

       Therefore, we affirm the judgment of the trial court.

                                                                                             Affirmed.




                                                 -7-